DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2021 has been entered.
Status of the Claims
Claims 92-93, 96-97, 108-122 are currently pending.
Claims 92-93, 96-97, 108-122 are examined herein.
The objections to Claims 112 and119 have been withdrawn in view of Applicant’s amendments of the claims.
Claims 93, 96-97, 108-119 are allowed.  
Claim Objections
Two different claims are designated Claim 121.  The second claim 121 should be renumbered to Claim 122.  For purposes of examination and clarity of the record, the second Claim 121 will be referenced herein as Claim 122.  This –re-naming for the record does not relieve Applicant of the requirement to re-number the second Claim 121.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 120-122 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This is a new rejection made in view of Applicant’s amendments of the claims.  
Claim 120 depends from Claim 1.  Claim 1 has been canceled.  . As such, Claim 120 and Claims 121 and 122, which depend from Claim 120 lack proper antecedent basis.  For purposes of examination, Claim 120 is interpreted as depending from Claim 92.  This interpretation does not relieve Applicant of the duty to amend to claims to address the identified deficiency.   
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 92 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new rejection made in view of Applicant’s amendments of the claims.
The Federal Circuit has clarified the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials". University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material". Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus". Id.
	Applicant claims a genetically-altered tomato plant homozygous for a mutant self- pruning (sp) gene that comprises a coding sequence having the nucleic acid sequence  wherein said plant exhibits modified flowering time and shoot architecture, higher yield, higher brix, higher brix yield, higher red fruit yield, or any combination thereof, compared to a corresponding genetically-altered tomato plant homozygous for a mutant sp gene.
	Applicant describes tomato plants that are homozygous for a mutant self-pruning (sp) gene and heterozygous for a mutant single flower truss (sft) gene comprising a mutation at position 132 of the SFT polypeptide, wherein the plants exhibit sympodial indices from 0 to 3 and increased fruit yield and brix. (Specification p. 12-13, 17-18, 47-48, Figures 2 and 4D).
	Applicant does not describe the genus of plants that have a mutant sft gene with a coding sequence of SEQ ID NO: 18 that has the required function.  As set forth in the Specification, SEQ ID NO:18 is the coding sequence of the wild-type SFT polypeptide.  As such, in order for the gene to be a mutant sft gene, the mutation(s) must be somewhere outside of the coding sequence – in an intron, promoter, cis-activating sequence or any other non-coding sequence.  There is a dearth of teachings in the prior art concerning mutations in the lengthy introns and other non-coding sequences of the sft gene, and the instant disclosure fails to describe any such mutations or any structure-function relationship between non-coding mutations and the recited phenotypes of modified flowering time and shoot architecture, higher yield, higher brix, higher brix yield, higher red fruit yield, or any combination thereof.  The single species of 
	Hence, Applicant has not described the recited genus of plants wherein the plant comprises a mutant sft gene that has a non-mutant coding sequence, and the instant disclosure fails to demonstrate that Applicant was in possession of the claimed genus at the time of filing.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 92 is rejected under 35 U.S.C. 103(a) as being unpatentable over Krieger et al. (Nature genetics 42.5 (2010): 459-463) in view of Zamir et al. (US 20110247093 A1) (published 10/06/2011) and Ahn et al. (The EMBO journal 25.3 (2006): 605-614).
This is a new rejection made in view of Applicant’s amendments of the claims.  
Applicant claims a genetically-altered tomato plant homozygous for a mutant self- pruning (sp) gene that comprises a coding sequence having the nucleic acid sequence of SEQ ID NO: 8 or a coding sequence having a nucleic acid sequence having at least 99% identity with the sequence of SEQ ID NO: 8 and heterozygous for a mutant single flower truss (sft) gene, wherein the mutant sft gene comprises a coding sequence having the nucleic acid sequence of SEQ ID NO: 18 or a coding sequence having a 
Claim 92 allows for five single position mutations relative to the coding sequence of the sft gene (SEQ ID NO:18), Claim 120 allows for said mutations to be in the recited interval of position 379 to position 420, Claims 121 and 122 allow for a mutation at a single position within the recited interval.  Such mutations must be missense mutations.  
Krieger et al. teaches an isogenic tomato plant that is homozygous for a mutant self-pruning gene and heterozygous for a mutant single flower truss gene.  Specifically, Krieger et al. discloses a tomato plant produced by a method of generating loss of function sft mutants in tomato inbred variety “M82” plants and crossing the mutants sp gene and heterozygous for a mutant sft gene.  (p. 459 right col. ¶ 2 – p. 460 right col. ¶ 1, p. 464 left col. ¶ 1).  Krieger et al. discloses that the sft/+ heterozygote plants harbored a variable number of leaves ranging from 1 to 3, at each sympodial unit.  (p. 462 left col. ¶ 2).  Krieger et al. teaches three mutants of the sft gene that were used in the production of heterozygotes: the sft-7187 allele, a two-base-pair deletion at positions 466 through 467 that causes a frameshift and a presumed truncated C terminus of the SFT protein, the sft-4537 allele that had a C to T substitution at position 194 of the coding sequence that resulted in a threonine to isoleucine amino acid substitution in the encoded polypeptide and the sft-stop allele comprising a single-base-pair change at position 148 (C to T) that introduces a nonsense mutation (stop codon) and truncates the last two-thirds of the SFT protein.  (p. 464 left col. ¶ 1).  Krieger et al. teaches that heterosis at the sft locus was responsible for producing tomato plants with increased yield with all three alleles and that overdominance at the sft locus was responsible for the effect as opposed to any particular interactions between sft mutant alleles.  (p. 459 right col. ¶ 4 – p. 460 right col. ¶ 1, Figure 1).  Krieger et al. teaches that plants comprising the three mutant sft alleles in a heterozygous state with the mutant sp allele in a homozygous state all exhibited increased yield and increased brix relative to controls.  (Figure 1).  
However, Krieger et al. does not teach that the mutant sft allele had a missense mutation in the interval of position 379 to position 420 relative to SEQ ID NO:18.  
Zamir et al. teaches a method for producing a hybrid plant showing at least one heterosis-related phenotype, comprising providing a mutant parent inbred plant  and crossing the mutant parent inbred line with a non-mutant parent line; thereby producing heterozygous hybrid plant showing at least one heterosis-related phenotype that is superior compared to the parents, wherein the SFT polypeptide is selected from a group of SEQ ID NO:3, 5 and 7.  (Claims 14, 20 and 23).  An alignment of Zamir et al. SEQ ID NO:7 and the instant SEQ ID NO:19 (the WT SFT sequence) is as follows:
Alignment statistics for match #1
Score		Expect	Method	Identities			Positives	Gaps
270 bits(689)	3e-99	Compositional matrix adjust.	138/160(86%)	140/160(87%)
Query  1    MPRERDPLVVGRVVGDVLDPFTRTIGLRVIYRDREVNNGCELRPSQVINQPRVEVGGDDL  60
            MPRERDPLVVGRVVGDVLDPFTRTIGLRVIYRDREVNNGCELRPSQVINQPRVEVGGDDL
Sbjct  1    MPRERDPLVVGRVVGDVLDPFTRTIGLRVIYRDREVNNGCELRPSQVINQPRVEVGGDDL  60

Query  61   RTFFTLVMVDPDAPSPSDPNLREYLHWLVTDIPATTGSSFGQEIVSYESPRPSMGIHRFV  120
            RTFFTLVMVDPDAPSPSDPNLREYLHWLVTDIPATTGSSFGQEIVSYESPRPSMGIHRFV
Sbjct  61   RTFFTLVMVDPDAPSPSDPNLREYLHWLVTDIPATTGSSFGQEIVSYESPRPSMGIHRFV  120

Query  121  FVLFRQLGRQTVYAPGWRQNFNTRDFAELYNLGLPVAAVY  160
            FVLFRQLGRQTV                 YNLGLP   ++
Sbjct  121  FVLFRQLGRQTV-----------------YNLGLPCCCLF  143

The alignment shows a deletion in SEQ ID NO:7 of several residues immediately following the Valine at position 132, such deletion approximately corresponding to nucleic acid positions 396-447 in the sequence of SEQ ID NO:18.  The mutated regions overlaps with the interval of position 379 to position 420 relative to SEQ ID NO:18.
Ahn et al. further teaches that the external loop of FT and TFL1 clade member polypeptides is critical for proper floral promotion and inhibition function of the polypeptides.  (p. 609 right col. ¶ 3 – p. 611 left col. ¶ 2).  
It would have been prima facie obvious at the time the invention was made to one of ordinary skill in the art to make a tomato plant homozygous for a mutant self- pruning (sp) gene that comprises a coding sequence having the nucleic acid sequence of SEQ ID NO: 8, wherein the mutant sft gene comprises a coding sequence having a 
Response to Remarks
Applicant’s remarks are directed to the prior rejection but insofar as they are applicable to the instant rejection, they are responded to herewith.  

This is not found persuasive.  The statement selected by Applicant only represented a small part of the interview wherein Examiner posited that it was possible for some kind of amendment to render the claim allowable, but that the teachings of the prior art were very close to the instant invention and any such amendments would have to be considered in the context of the prior art upon receipt.
Applicant then argues that the mutations as taught by Krieger et al. are excluded from the claimed invention because two of the three mutations result in truncation of the encoded polypeptide (and thus have a coding sequences relative to SEQ ID NO:18 that are outside of the required 99% identity range) and the missense mutation is not within the interval of position 379 to position 420.  As such, Applicant argues that the teachings of Krieger et al. do not render the invention of Claim 92 (and dependents) obvious.  (Remarks p. 8-11, 11-12).  
This is not found persuasive.  For the reasons set forth in the instant rejection, plants having a missense mutation in the recited interval would have been obvious in view of the combination of teachings of Krieger et al., Zamir et al. and Ahn et al.  Any deficiencies of Krieger et al. are cured by the teachings of Zamir et al. and Ahn et al.

This is not found persuasive.  Pursuant to MPEP 716.02(b), the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.).  In the instant case, the results with respect to brix and yield are of statistical and practical significance, but are not unobvious.  As set forth previously herein, mutations in the sft gene when present in a heterozygous context were well known to increase both yield and brix in tomato.   Further, even if Applicant can make such a showing, MPEP 716.02(c) provides that where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).  Here, the teachings of the prior art are very close to the instant invention and the results reported by Applicant, would be reasonably expected and not surprising in view of the teachings of the prior art In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). In this case, Applicant has produced evidence relative to a single new mutation in the sft gene but claims a range of mutations in the region encoding the external loop of the SFT polypeptide.  As such, the evidence is not commensurate in scope with the claims which the evidence is offered to support.
Conclusion
Claims 93, 96-97, 108-119 are allowed.  The reasons for allowance have been made part of the record in prior office actions.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES LOGSDON/Examiner, Art Unit 1662